UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-4048


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

EARL FRANK HILL, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  M. Hannah Lauck, District
Judge. (3:14-cr-00114-MHL-1)


Submitted:   June 18, 2015                 Decided:   June 22, 2015


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Scott W. Putney, Scott W. Putney, P.C., Norfolk, Virginia, for
Appellant.    Peter Sinclair Duffey, Assistant United States
Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Earl Frank Hill, Jr., appeals his conviction and 188-month

sentence      imposed       following       his          guilty      plea   to   conspiracy        to

distribute and possess with intent to distribute 100 grams or

more of heroin, in violation of 21 U.S.C. § 846 (2012).                                           On

appeal,       counsel       has     filed       a       brief     pursuant       to   Anders       v.

California, 386 U.S. 738 (1967), asserting that there are no

meritorious issues for appeal but questioning whether the appeal

waiver provision in Hill’s plea agreement was involuntary and

whether the sentencing court failed to adequately account for

Hill’s medical conditions.                  Hill has filed a pro se supplemental

brief, which also challenges the validity of his appeal waiver,

as    well    as    the    career       offender          Sentencing        Guideline    used     to

enhance his sentence.                The Government has moved to dismiss the

appeal pursuant to the appeal waiver provision.                                   Hill opposes

the motion.          For the reasons that follow, we grant the motion

and dismiss the appeal.

       We     review       the     validity         of    an     appeal      waiver     de    novo,

evaluating         the     issue    “by     reference           to    the    totality        of   the

circumstances.”             United States v. Copeland, 707 F.3d 522, 528

(4th    Cir.       2013)    (internal        quotation            marks     omitted).         “Plea

bargains rest on contractual principles, and each party should

receive the benefit of its bargain.”                              United States v. Blick,

408 F.3d 162,      173     (4th    Cir.       2005)       (internal     quotation       marks

                                                    2
omitted).        Where    the    Government       seeks   to   enforce       the    appeal

waiver    and     did    not    breach    its      obligations       under    the    plea

agreement, we will enforce the waiver if the record establishes

that the defendant knowingly and intelligently waived his right

to appeal, and the issues raised on appeal fall within the scope

of the waiver.           United States v. Davis, 689 F.3d 349, 354-55

(4th Cir. 2012).           “Generally, if a district court questions a

defendant regarding the waiver of appellate rights during the

Rule 11 colloquy and the record indicates that the defendant

understood the full significance of the waiver, the waiver is

valid.”     United States v. Thornsbury, 670 F.3d 532, 537 (4th

Cir. 2012).

     Hill’s testimony during the district court’s thorough plea

colloquy    establishes         that    Hill      understood    the    appeal       waiver

provision and entered the waiver knowingly, intelligently, and

voluntarily.        Hill’s counsel contends that the plea agreement

was an unconscionable contract of adhesion that rendered the

appeal     waiver       unenforceable.            Although     the    plea    agreement

permitted       Hill     to     avoid    significant         additional      sentencing

exposure and a separate charge, he was under no obligation to

accept      the         agreement        or        its       incorporated           appeal

waiver.     See United States v. Mezzanatto, 513 U.S. 196, 209-10

(1995) (“The plea bargaining process necessarily exerts pressure

on defendants to plead guilty . . . but we have repeatedly held

                                              3
that   the   government    may    encourage         a    guilty   plea    by     offering

substantial benefits in return for the plea” (internal quotation

marks omitted)); United States v. Cohen, 459 F.3d 490, 495 (4th

Cir. 2006) (holding that defendant’s unequal bargaining position

did not invalidate appeal waiver).                      Moreover, Hill asserts in

his    pro   se   supplemental      brief      that       his   appeal        waiver    was

unintelligent because he was unaware when he entered the plea

agreement that the career offender Guideline used in calculating

his sentence is fundamentally flawed.                     Even accepting, for the

sake    of   argument,     Hill’s    claims         regarding     the     enhancement,

“[t]he law ordinarily considers a waiver knowing, intelligent,

and sufficiently aware if the defendant fully understands the

nature of the right and how it would likely apply in general in

the    circumstances—even        though       the       defendant    may       not     know

the specific detailed consequences of invoking it.”                           Thornsbury,
670 F.3d at 537 (internal quotation marks omitted).                             Thus, we

find nothing in the record to overcome Hill’s sworn testimony

during the plea colloquy or to otherwise establish that his plea

and incorporated appeal waiver were unknowing or involuntary.

       Hill’s     appeal   waiver    encompasses           appeals       of    both     his

conviction and any sentence within the 40-year statutory maximum

applicable to his offense.          See 21 U.S.C. § 841(b)(1)(B) (2012).

We have thoroughly reviewed the record in accordance with Anders

and have identified no potentially meritorious issues that fall

                                          4
outside    the    waiver’s     broad     compass.            We    therefore     grant    the

motion    to     dismiss   and    dismiss           Hill’s        appeal.      This    court

requires that counsel inform Hill, in writing, of the right to

petition    the    Supreme     Court     of       the   United      States     for   further

review.    If Hill requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may   move       in     this     court        for       leave       to      withdraw     from

representation.         Counsel’s motion must state that a copy thereof

was served on Hill.

      We dispense with oral argument because the facts and legal

contentions       are   adequately       presented        in      the    materials     before

this court and argument would not aid the decisional process.


                                                                                 DISMISSED




                                              5